Court of Appeals, State of Michigan

                                              ORDER
                                                                           Jane M. Beckering
Michele Mayer v Steven Glen Gregerson                                        Presiding Judge

Docket No.    336850                                                       Michael J. Kelly

LC No.        2005-710435-DO                                               Colleen A. O'Brien
                                                                             Judges


              The Court orders that the order dated June 27, 2018 that amends the June 26, 2018
opinion is VACATED.

              The Court further orders that the June 26, 2018 opinion is AMENDED. The opinion
contained the following clerical error: the case caption spelled petitioner-appellee's name as Trish
Oleska Haas. The correct spelling is Trish Oleksa Haas.

              In all other respects, the June 26, 2018 opinion remains unc a ged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUL 1 0 2018
                                       Date
                                                              ~~~-          Chie~
                                                                                           9-.